Case 3:15-cv-02320-JM-AHG Document 187 Filed 05/18/20 PageID.8321 Page 1 of 4


 1 DAVIS WRIGHT TREMAINE LLP
 2 Jacob M. Harper (SBN 259463)
     jharper@dwt.com
 3 Nicole S. Phillis (SBN 291266)
 4   nicolephillis@dwt.com
   Heather F. Canner (SBN 292837)
 5   heathercanner@dwt.com
 6 865 South Figueroa Street, Suite 2400
   Los Angeles, California 90017-2566
 7 Telephone: (213) 633-6800
 8 Facsimile: (213) 633-6899
 9 Attorneys for Defendant
10 The Kroger Company
11
                          UNITED STATES DISTRICT COURT
12
                       SOUTHERN DISTRICT OF CALIFORNIA
13
14 SHAVONDA HAWKINS, on behalf of               Case No. 3:15-cv-2320-JM-AHG
   herself and all others similarly situated,
15                                              Hon. Jeffrey T. Miller
                           Plaintiff,
16                                              DEFENDANT’S NOTICE OF
          vs.
17                                              MOTION AND MOTION TO
   THE KROGER COMPANY,                          EXCLUDE EXPERT TESTIMONY
18                                              OF ROBERT M. BOWEN
                           Defendant.
19
                                                [DEF.’S MOTION 3 OF 3]
20
21                                              [Memorandum; Omnibus Declaration
                                                of Jacob M. Harper; Proposed Order
22                                              Filed Concurrently]
23
                                                Date:      June 15, 2020
24                                              Time:      No argument unless
25                                                         requested by Court
                                                Courtroom: 5D
26
27                                              Action Filed: October 15, 2015

28


     DEFENDANT’S NOTICE OF MOTION TO EXCLUDE THE OPINION OF ROBERT M. BOWEN
Case 3:15-cv-02320-JM-AHG Document 187 Filed 05/18/20 PageID.8322 Page 2 of 4


 1                       NOTICE OF MOTION AND MOTION
 2 TO ALL PARTIES, THE COURT, AND COUNSEL OF RECORD:
 3         PLEASE TAKE NOTICE that on June 15, 2020, at 10:00 a.m., or as soon
 4 thereafter may be heard, in the United States District Court for the Southern District
 5 of California, Edward J. Schwartz Courthouse, located at Courtroom 5D, Suite
 6 5190, 221 West Broadway, San Diego, California 92101, before the Honorable
 7 Jeffrey T. Miller, Defendant The Kroger Company (“Kroger”) will and hereby does
 8 move this Court for an order excluding the expert opinion of Robert M. Bowen,
 9 including but not limited to Dr. Bowen’s expert report and his testimony. Pursuant
10 to the direction of this Court, Kroger’s Motion to Exclude the Opinion of
11 Robert M. Bowen is made with the understanding that no argument shall be
12 heard unless requested by the Court.
13         Kroger moves to exclude the opinion of Dr. Bowen, including his expert
14 report and expert testimony, on the grounds that it does not satisfy the standards set
15 forth under Rule 702, 703 and 402, and should be excluded pursuant to Daubert v.
16 Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) and its progeny.
17 Specifically, Kroger moves to exclude Dr. Bowen’s opinion and testimony on the
18 following grounds:
19            1. Unreliable Methodology: Dr. Bowen’s “Full Restitution” damages
20               methodology is unreliable and is inconsistent with the evidence and
21               Plaintiff’s theory of liability as required in Comcast Corp. v. Behrend,
22               133 S. Ct. 1426, 1433 (2013) and its progeny;
23            2. Unhelpful and Irrelevant Opinions: Dr. Bowen’s opinions based on
24               Kroger’s 2019 Form 10-K are irrelevant and unhelpful because they
25               have nothing to do with pre-2015 restitution related to Kroger Bread
26               Crumbs; and
27
28

                                              1
     DEFENDANT’S NOTICE OF MOTION TO EXCLUDE THE OPINION OF ROBERT M. BOWEN
Case 3:15-cv-02320-JM-AHG Document 187 Filed 05/18/20 PageID.8323 Page 3 of 4


 1            3. Lack of Qualifications: Dr. Bowen is not qualified to opine on
 2               damages because he has no experience with segregating damages from
 3               retained value in food or consumable products class actions.
 4         This Motion is based on this Notice of Motion and Motion; the
 5 accompanying Memorandum of Points and Authorities; the Omnibus Declaration of
 6 Jacob M. Harper and all evidence submitted therewith; the entire record of this
 7 action before this Court; and on such other written and oral argument as may be
 8 presented to the Court.
 9
10 DATED: May 18, 2020                           DAVIS WRIGHT TREMAINE LLP
                                                 By: /s/ Jacob M. Harper
11
                                                       Jacob M. Harper
12
                                                 Attorneys for Defendant
13
                                                 The Kroger Company
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
     DEFENDANT’S NOTICE OF MOTION TO EXCLUDE THE OPINION OF ROBERT M. BOWEN
Case 3:15-cv-02320-JM-AHG Document 187 Filed 05/18/20 PageID.8324 Page 4 of 4


 1                           CERTIFICATE OF SERVICE
 2
 3 Shavonda Hawkins v. The Kroger Company
   U.S.D.C. Southern District of California Case No. 3:15-cv-2320-JM-BLM
 4
 5       I the undersigned, declare:

 6       At the time of service, I was over 18 years of age and not a party to this
 7 action. I am employed in the County of Los Angeles, State of California. My
   business address is 865 S. Figueroa Street, Suite 2400, Los Angeles, CA 90017.
 8
 9       On May 18, 2020, I served true copies of the following documents
   described as:
10
11 DEFENDANT’S NOTICE OF MOTION AND MOTION TO EXCLUDE
   EXPERT TESTIMONY OF ROBERT M. BOWEN
12
13 on the interested parties in this action as follows:
14        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
15 the documents with the Clerk of the Court by using the CM/ECF system.
   Participants in the case who are registered CM/ECF users will be served by the
16 CM/ECF system. Participants in the case who are not registered CM/ECF users
17 will be served by mail or by other means permitted by the court rules.
18       I declare under penalty of perjury under the laws of the United States of
19 America that the foregoing is true and correct and that I am employed in the office
   of a member of the bar of this Court at whose direction the service was made.
20
21       Executed on May 18, 2020, at Los Angeles, California.

22                                               /s/ Jacob M. Harper
23                                               Jacob M. Harper
24
25
26
27
28

                                             3
     DEFENDANT’S NOTICE OF MOTION TO EXCLUDE THE OPINION OF ROBERT M. BOWEN
